Indian claims. — Appellant Indians appeal from the final award of the Indian Claims Commission dated November 4, 1970 and the interlocutory order dated April 16,1958. They present to the court two questions: (1) whether findings 29 and 30 accompanying the interlocutory order are supported by substantial evidence. The Commission concluded on the findings of fact that the Clatsop Indians had Indian title to the lands described in finding 29 and the Chinook (proper) Indians had Indian title to the lands described in finding 30; (2) whether the record supports the Commission’s findings that appellant Indians are not entitled to recover for the lands of the Kathlamet Band of Chinook Indians. Upon consideration of the interlocutory order and the award, together with the briefs of the parties and oral argument of counsel, the court on December 3, 1971, by order, affirmed the decision of the Indian Claims Commission.